                Case 3:17-cv-01595-EWD                  Document 50           01/15/19 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA

DE’JUAN THOMAS                                                                       CIVIL ACTION

VERSUS
                                                                                     NO. 17-1595-SDD-EWD
SALLY GRYDER, ET AL.

                                     AMENDED SCHEDULING ORDER

           The Joint Motion for Extension of Discovery Deadline1 is GRANTED for good cause

shown. The previously issued scheduling order is hereby amended as follows:2

           1.       The deadline to join other parties or to file a motion for leave to amend the
                    pleadings is EXPIRED.

           2.       Discovery must be completed as follows:

                    a.        Exchanging initial disclosures required by F.R.C.P. 26(a)(1):
                              Completed.

                    b.        Filing all discovery motions and completing all discovery except
                              experts: February 1, 2019

                    NOTE: Any motions filed regarding discovery must be accompanied by a
                    certificate of counsel for the moving party, stating that counsel have
                    conferred in person or by telephone for purposes of amicably resolving the
                    issues and stating why they are unable to agree or stating that opposing
                    counsel has refused to so confer after reasonable notice. If a motion involves
                    written discovery, the motion must also specifically state which requests are
                    being objected to and the basis of each objection.

                    c.        Disclosure of identities and resumés of experts:

                              Plaintiff(s):              EXPIRED
                              Defendant(s):              EXPIRED

                    d.        Expert reports must be submitted to opposing parties as follows:

                              Plaintiff(s):              EXPIRED
                              Defendant(s):              EXPIRED


1
    R. Doc. 49.
2
    Prior deadlines are restated here for ease of reference unless expired. All new deadlines are indicated in bold type.
             Case 3:17-cv-01595-EWD           Document 50       01/15/19 Page 2 of 2



                e.       Discovery from experts must be completed by April 15, 2019.

        3.      Deadline to file dispositive motions and Daubert motions: April 30, 2019

        4.      Deadline to request settlement conference: May 1, 2019

        The time limits set forth in this order shall not be modified except by leave of court upon

a showing of good cause. Joint, agreed or unopposed motions to extend scheduling order deadlines

will not be granted automatically. All motions to extend scheduling order deadlines must be

supported by facts sufficient to find good cause as required by Rule 16, Fed.R.Civ.P. Extensions

of deadlines governing discovery must be supported with information describing the discovery

already completed, what necessary discovery remains, the parties’ efforts to complete the

remaining discovery by the deadline, and any additional information showing that the parties have

diligently pursued their discovery. Further, a motion to extend any deadline set by this Order must

be filed before its expiration.

        Parties are directed to consult the Middle District’s Administrative Procedures which

contains additional mandatory filing rules and procedures. The Administrative Procedures are

available for viewing and download on the court’s website (http://www.lamd.uscourts.gov) under

“E-Filing,” “CM/ECF Info,” “Administrative Procedures.”

        The district judge will set the remaining deadlines, including dates for a pretrial conference

and trial in this matter.

        The parties may contact the court at (225) 389-3584 should they wish to schedule a

settlement conference.

        Signed in Baton Rouge, Louisiana, on January 15, 2019.


                                               S
                                               ERIN WILDER-DOOMES
                                               UNITED STATES MAGISTRATE JUDGE
